Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 6/16/2022 regarding application 17/078,504 filed on 10/23/2020.  
2. 	Claims 1-16 and 18-21 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Matsui (US Patent Application Publication 2017/0017550).
As to claim 1, Matsui teaches A management node [storage controller, figure 1, 10] of a distributed storage system [as shown in figure 1, with a plurality of distributed storage devices 200], the management node comprising: 
a processor [processor, figure 1, 11]; and 
a memory [memory, figure 1, 14] including instructions that are executable by the processor for causing the processor to: 
receive status information from a plurality of storage nodes of the distributed storage system [as shown in figure 5, T1005, compression function support status; … When “supported” is stored in the compression function support (T1005), it means that the storage device managed by that record has a compression function, and when “not supported” is stored therein, it means that the storage device managed by that record does not have a compression function … (¶ 0079-0080)], the plurality of storage nodes being separate from the management node [as shown in figure 1, where the plurality of distributed storage devices (200) are separate from the controller (10)], and the status information indicating which storage nodes of the plurality of storage nodes include specialized hardware that is preconfigured with specialized functionality for compressing data or encrypting data [as shown in figure 5, T1005, compression function support status; The compression expansion circuit 204 is a hardware having a function to compress data or to expand the compressed data … (¶ 0056); … When “supported” is stored in the compression function support (T1005), it means that the storage device managed by that record has a compression function, and when “not supported” is stored therein, it means that the storage device managed by that record does not have a compression function … (¶ 0079-0080)]; 
identify, based on the status information, a subset of storage nodes that include the specialized hardware from among the plurality of storage nodes [as shown in figure 5, T1005, compression function support status; The compression expansion circuit 204 is a hardware having a function to compress data or to expand the compressed data … (¶ 0056); … When “supported” is stored in the compression function support (T1005), it means that the storage device managed by that record has a compression function, and when “not supported” is stored therein, it means that the storage device managed by that record does not have a compression function … (¶ 0079-0080)]; and 
in response to identifying the subset of storage nodes that include the specialized hardware, group the subset of storage nodes together into a node pool that includes the subset of storage nodes with the specialized hardware, the node pool being configured to perform the specialized functionality in relation to a data request [as shown in figure 5, T1005, compression function support status; The compression expansion circuit 204 is a hardware having a function to compress data or to expand the compressed data … (¶ 0056); … When “supported” is stored in the compression function support (T1005), it means that the storage device managed by that record has a compression function, and when “not supported” is stored therein, it means that the storage device managed by that record does not have a compression function … (¶ 0079-0080); Information of “performed” or “not performed” is stored in compression (T1107) and parity operation (T1108), respectively. When “performed” is stored in the compression (T1107), it means that in the RAID group managed by this record, data compression using the compressed function provided to the storage device (FMPK 200) is performed, so that compressed data is stored in the FMPK 200 (in contrast, when “not performed” is stored, it means that the FMPK 200 is not performing data compression). When “performed” is stored in the parity operation (T1108), it means that the parity stored in the RAID group managed by this record is computed using the parity operation function provided to the FMPK 200. For each RAID group, when all storage devices belonging to the RAID group support the compression function (when the compression function support (T1005) of all the storage devices specified by the belonging device # (T1102) is set to “supported”), the DKC 10 sets “performed” in the compression (T1107) … (¶ 0088-0089)].
As to claim 2, Matsui teaches The management node of claim 1, wherein each storage node in the plurality of storage nodes is configured to determine whether the storage node is includes a respective piece of specialized hardware and responsively transmit a status communication to the management node, the status communication including respective status information indicating whether the storage node includes the respective piece of specialized hardware [… When “supported” is stored in the compression function support (T1005), it means that the storage device managed by that record has a compression function, and when “not supported” is stored therein, it means that the storage device managed by that record does not have a compression function …The information stored in the compression function support (T1005) and the parity operation function support (T1006) can be set by the administrator of the storage system 1 by using a management terminal. As another embodiment, the DKC 10 can inquire whether each storage device have the compression function and/or the parity operation function by issuing a command to each storage device to inquire the functions that each storage device has, and the DKC 10 can reflect the result of inquiry to the compression function support (T1005) and the parity operation function support (T1006) (¶ 0079-0080)].
As to claim 3, Matsui teaches The management node of claim 1, wherein the node pool consists only of the storage nodes in the subset [Information of “performed” or “not performed” is stored in compression (T1107) and parity operation (T1108), respectively. When “performed” is stored in the compression (T1107), it means that in the RAID group managed by this record, data compression using the compressed function provided to the storage device (FMPK 200) is performed, so that compressed data is stored in the FMPK 200 (in contrast, when “not performed” is stored, it means that the FMPK 200 is not performing data compression). When “performed” is stored in the parity operation (T1108), it means that the parity stored in the RAID group managed by this record is computed using the parity operation function provided to the FMPK 200. For each RAID group, when all storage devices belonging to the RAID group support the compression function (when the compression function support (T1005) of all the storage devices specified by the belonging device # (T1102) is set to “supported”), the DKC 10 sets “performed” in the compression (T1107) … (¶ 0088-0089)].
As to claim 4, Matsui teaches The management node of claim 1, wherein the memory further includes instructions that are executable by the processor for causing the processor to transmit signals to the subset of storage nodes for causing each storage node in the subset of storage nodes to enable the specialized functionality [… When “supported” is stored in the compression function support (T1005), it means that the storage device managed by that record has a compression function, and when “not supported” is stored therein, it means that the storage device managed by that record does not have a compression function …The information stored in the compression function support (T1005) and the parity operation function support (T1006) can be set by the administrator of the storage system 1 by using a management terminal. As another embodiment, the DKC 10 can inquire whether each storage device have the compression function and/or the parity operation function by issuing a command to each storage device to inquire the functions that each storage device has, and the DKC 10 can reflect the result of inquiry to the compression function support (T1005) and the parity operation function support (T1006) (¶ 0079-0080)].
As to claim 5, Matsui teaches The management node of claim 4, wherein the signals are configured to cause each storage node in the subset of storage nodes to switch from (i) a first state in which the specialized functionality is disabled to (ii) a second state in which the specialized functionality is enabled [… When “supported” is stored in the compression function support (T1005), it means that the storage device managed by that record has a compression function, and when “not supported” is stored therein, it means that the storage device managed by that record does not have a compression function …The information stored in the compression function support (T1005) and the parity operation function support (T1006) can be set by the administrator of the storage system 1 by using a management terminal. As another embodiment, the DKC 10 can inquire whether each storage device have the compression function and/or the parity operation function by issuing a command to each storage device to inquire the functions that each storage device has, and the DKC 10 can reflect the result of inquiry to the compression function support (T1005) and the parity operation function support (T1006) (¶ 0079-0080)].
As to claim 6, Matsui teaches The management node of claim 1, wherein the specialized hardware is manufactured with specialized circuitry for implementing the specialized functionality, prior to the specialized hardware being incorporated into the distributed storage system [compression expansion circuit, figure 2, 204; The compression expansion circuit 204 is a hardware having a function to compress data or to expand the compressed data … (¶ 0056)].
As to claim 8, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to "As to claim 1" presented earlier in this Office Action for details.
As to claim 9, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to "As to claim 2" presented earlier in this Office Action for details.
As to claim 10, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to "As to claim 3" presented earlier in this Office Action for details.
As to claim 11, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to "As to claim 4" presented earlier in this Office Action for details.
As to claim 12, Matsui teaches The method of claim 8, wherein the specialized hardware includes a storage adapter, a storage device, an input/output (I/O) interface, or a processing device, and wherein the specialized hardware has built-in circuitry configured for implementing data encryption or data compression [as shown in figure 1; compression expansion circuit, figure 2, 204; The compression expansion circuit 204 is a hardware having a function to compress data or to expand the compressed data … (¶ 0056)].
As to claim 13, Mao in view of Szczepanik teaches The method of claim 8, further comprising: determining, based on the status information, that a storage node of the plurality of storage nodes does not have the specialized hardware; and excluding the storage node from the node pool based on determining that the storage node does not have the specialized hardware [as shown in figure 5, T1005, compression function support status; … When “supported” is stored in the compression function support (T1005), it means that the storage device managed by that record has a compression function, and when “not supported” is stored therein, it means that the storage device managed by that record does not have a compression function …The information stored in the compression function support (T1005) and the parity operation function support (T1006) can be set by the administrator of the storage system 1 by using a management terminal. As another embodiment, the DKC 10 can inquire whether each storage device have the compression function and/or the parity operation function by issuing a command to each storage device to inquire the functions that each storage device has, and the DKC 10 can reflect the result of inquiry to the compression function support (T1005) and the parity operation function support (T1006) (¶ 0079-0080); Information of “performed” or “not performed” is stored in compression (T1107) and parity operation (T1108), respectively. When “performed” is stored in the compression (T1107), it means that in the RAID group managed by this record, data compression using the compressed function provided to the storage device (FMPK 200) is performed, so that compressed data is stored in the FMPK 200 (in contrast, when “not performed” is stored, it means that the FMPK 200 is not performing data compression). When “performed” is stored in the parity operation (T1108), it means that the parity stored in the RAID group managed by this record is computed using the parity operation function provided to the FMPK 200. For each RAID group, when all storage devices belonging to the RAID group support the compression function (when the compression function support (T1005) of all the storage devices specified by the belonging device # (T1102) is set to “supported”), the DKC 10 sets “performed” in the compression (T1107) … (¶ 0088-0089)].
As to claim 15, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to "As to claim 1" presented earlier in this Office Action for details.
As to claim 16, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to "As to claim 2" presented earlier in this Office Action for details.
As to claim 17, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to "As to claim 3" presented earlier in this Office Action for details.
As to claim 18, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to "As to claim 4" presented earlier in this Office Action for details.
As to claim 19, it recites substantially the same limitations as in claim 13, and is rejected for the same reasons set forth in the analysis of claim 13. Refer to "As to claim 13" presented earlier in this Office Action for details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Matsui (US Patent Application Publication 2017/0017550), and in view of Mao (US Patent 10,454,498).
	Regarding claim 21, Matsui does not expressively teach that each storage node in the plurality of storage nodes is a server.
	However, a storage node that function as a storage server is well known and widely used in the art.
	For example, Mao specifically teaches a storage system where each storage node in the plurality of storage nodes is a server [as shown in figure 1A; FIG. 2A is a perspective view of a storage cluster with multiple storage nodes and internal storage coupled to each storage node to provide network attached storage, in accordance with some embodiments (c1 L33-36); FIG. 2D shows a storage server environment, which uses embodiments of the storage nodes and storage units of some previous figures in accordance with some embodiments (cl L45-47)].
	Therefore, it would have been obvious for one of ordinary skills in the art prior to Applicant’s invention to use a storage server as a storage node, as demonstrated by Mao, and to incorporate it into the existing scheme disclosed by Matsui, in order to provide sufficient storage capability. 

Allowable Subject Matter
7.	Claims 7, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	Claims 1-6, 8-13, 15-16, 18-19, and 21 are rejected as explained above. 
Claims 7, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9. 	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
June 30, 2022